DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 12/27/2021.
Claims 1-3 have been amended and are hereby entered.
Claim 4 has been canceled.
Claims 1-3 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7, filed 12/27/2021, with respect to the objection of the specification have been fully considered and are persuasive. The objection of the specification has been withdrawn. 
Applicant’s arguments, see Page 7, filed 12/27/2021, with respect to the objection of the drawings have been fully considered and are persuasive. The objection of the drawings (Fig. 5 and 7) has been withdrawn. 
Applicant's arguments, see Page 7, filed 12/27/2021, with respect to the objection of the drawing (Fig. 1) have been fully considered but they are not persuasive. Examiner respectfully disagrees because updated Fig. 1 still shows “Management terminal” for reference number “2” which should recite as “Management server
Applicant's arguments, see Page 8, filed 12/27/2021, with respect to the objection of claims 1 and 2 have been fully considered but they are not persuasive. Examiner respectfully disagrees because the term “mainly” is not a definite term and the claim needs to be more clearly stated.
Applicant’s arguments, see Page 8, filed 12/27/2021, with respect to the 35 U.S.C. 112(f) claim interpretation of Claims 1-4 have been fully considered and are persuasive. The 35 U.S.C. 112(f) claim interpretation of Claims 1-4 has been withdrawn. 
Applicant’s arguments, see Page 9, filed 12/27/2021, with respect to the 35 U.S.C. 112(b) rejection of Claims 1-4 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claims 1-4 has been withdrawn. 
Applicant's arguments, see Page 9, filed 12/27/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-4 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 12: “… selecting a person (deliveryman) who satisfies a specific condition (lowest delivery fee) is by no means "[s]imply implementing the abstract idea on a generic computer component (OA, page 12)." In addition, notifying the customer terminal 4 of the decision (total cost and time schedule) that is obtained from the deliveryman selected by the system is a practical way of prioritizing an appropriate person for the delivery service, which benefits both the deliveryman and the operator. Accordingly, these claim limitations (selecting the deliveryman and notifying the customer terminal 4 of the decision) clearly integrate the abstract ideas into practical applications, while imposing meaningful limits (e.g., selecting a person who satisfies a specific condition) on 
Examiner respectfully disagrees Applicant’s argument on Pages 12-13: “…the present rejections do not include any evaluation of the improvements to the technological field of the delivery contract system, e.g., disclosed in Non-Patent Document 1 (paragraph [0008]) and described in claim 1.” Examiner respectfully disagrees because the claims do not reflect improvements to the technological field of the delivery contract system, and the full analysis of the additional elements were provided in the previous office action (Page 12). Since the claims do not reflect improvements to the technological field or to the functioning of a computer, the evaluation of the improvements to the technological is not required to be included in the office action. The problems and solutions provided in the instant application is an improvement of the process of the delivery and it is not an improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to 
Examiner respectfully disagrees Applicant’s arguments on Pages 13-14: “Further, under Step 2B of the guidelines, even if the claims do not integrate the judicial exception into a practical application, the claims may still be directed to patent eligible subject matter if they provide an inventive concept (i.e., if additional elements beyond the abstract idea, alone or in combination are not well known or obvious). Here the particular use of the management server 2, or in combination with the other claim elements, represents a unique way of prioritizing a deliverymen through a specific selection process using appropriately calculated delivery fees, which is not well-understood, routine, conventional activity in the field.” Examiner respectfully disagrees because additional elements recited in the claims amount to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)).
Applicant's arguments, see Pages 15-17, filed 12/27/2021, with respect to the 35 U.S.C. 103 rejection of Claim 1 have been fully considered but they are not persuasive. Examiner respectfully disagrees Applicant’s arguments for (b) Delivery fee, (c) Reply information requesting delivery, and (e) Delivery starting place. 
Examiner respectfully disagrees Applicant’s arguments for (b) Delivery fee and (c) Reply information requesting delivery because Rhodes discloses determining delivery fees based on map information, and current or predicted traffic conditions (See Column 4, Lines 49-54), and Rhodes also discloses that “…the courier application 138 may provide the service computing device 102 with an indication of a current location of 
(e) Delivery starting place because the amended claim 1 now includes a relative term “mainly” which makes the claim indefinite and “a place where each deliveryman is mainly located” is considered to be “a current/geographic location of driver” for examining purposes. Therefore, Thakur still teaches the limitation as described in the previous rejection.
The other remarks appear to be moot since new arts were applied to those other limitations in the arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mainly” in Claim 1 is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, “a place where each deliveryman is mainly located” will be interpreted as “a current/geographic location of the deliveryman”. Claims 2 and 3 depend from Claim 1, and these claims inherit the deficiencies of their parent claim. Therefore, Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-3 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (a goods delivery contract system) category.
Regarding Claims 1-3, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A goods delivery contract system comprising: 
… managed by an operator who operates the goods delivery contract system; 
… used by a customer who joins the system for requesting … to order and deliver goods; 
… used by a vendor who joins the system and supplies the goods; and 
… carried by at least one deliveryman who joins the system to contract for a delivery business that receives the goods at a supply place and delivers the goods to the customer, wherein, 
… is configured to receive from … a goods order delivery request specifying a delivery place, 
… is configured to notify … of information about the goods order delivery request and notify … all at once of information about the goods order delivery request 
a place where each deliveryman is mainly located is registered on … as a delivery starting place, 
… is configured to calculate delivery fees, each of which is calculated for each deliveryman based on reply information requesting delivery sent from …, 
… is configured to send the reply information including a delivery end place designated by the deliveryman to … in response to a notice from …, 
… is configured to calculate a total moving distance based on a first distance from the delivery starting place to a goods supply place of the vendor, a second distance from the goods supply place to the delivery place, and a third distance from the delivery place to the delivery end place, 
… is configured to calculate a required moving time based on the total moving distance and a running speed of a transportation used by the deliveryman, 
… is configured to calculate each of the delivery fees based on the moving time and a minimum hourly wage in an area where the delivery business takes place and select the deliveryman with a lowest delivery fee by comparing the delivery fees that have been calculated, 
… is configured to calculate a total cost of the delivery business of the selected deliveryman and the ordered goods, then notify … of the total cost and scheduled delivery time by the selected deliveryman, and 
when receiving a consent notice from … after notifying … of the total cost and the scheduled delivery time, the management server notifies … of a decision to order goods and notifies … of the selected deliveryman of a decision to request delivery.
Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of operating, requesting, joining, receiving, notifying, calculating, selecting, comparing, and sending reply information are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a management server”, “a customer terminal”, “a vendor terminal”, “at least one deliveryman terminal”, and “a plurality of deliveryman terminals”. The claim as a whole merely describes how to generally “apply” the concept of operating, requesting, joining, receiving, notifying, calculating, selecting, comparing, and sending reply information by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a goods delivery process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
 Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a goods delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The goods delivery contract system in accordance with claim 1, wherein 
the management server is configured to detect a position of …, 
the management server is configured to judge whether or not the position of … is farther than a specified distance from the delivery starting place, and to exclude the deliveryman terminal from a calculation target for requesting delivery if it is determined that the position is farther than the specified distance from the delivery starting place.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 2 recites an additional element – “the deliveryman terminal”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a goods delivery process amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 3 recites the following limitations:
The goods delivery contract system in accordance with claim 1, wherein 
the management server is configured to detect a position of …,
the management server is configured to detect whether or not the position of … is moving towards the delivery end place after delivery by the deliveryman and to detect whether or not a position of … is within a predetermined distance from a goods supply place of a newly delivery business and, 
if the position of … is within the predetermined distance, the management server preferentially notifies the deliveryman terminal of the new delivery business by using ...
 Claim 3 recites additional elements – “the deliveryman terminal” and “a push notice”. The additional element “a push notice” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the exception by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a goods delivery process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a goods delivery process amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al. (US Patent No. 10176448 B1; hereinafter "Rhodes") in view of Thakur; Aayush (US PG Pub. No. 2016/0109251 A1; hereinafter "Thakur"), Luhman et al. (US PG Pub. No. 2018/0341919 A1; hereinafter "Luhman"), and Lutnick; Howard (US PG Pub. No. 2011/0251915 A1; hereinafter "Lutnick.
Regarding Claim 1, Rhodes teaches a goods delivery contract system comprising: a management server managed by an operator who operates the goods delivery contract system (See “For instance, a service provider may provide a delivery service that enables buyers to order items, such as food items or other goods from merchants, such as restaurants.” in Column 3, Lines 8-11), “FIG. 1 illustrates an example environment 100 enabling dynamic or fluid delivery zones according to some implementations. The environment 100 includes one or more service computing devices 102 of a service provider 104 that may receive, over one or more networks 106, order information 108 from a plurality of buyers 110(1)-110(N).” in Column 7, Lines 3-8, and “In the illustrated example, the service computing device 102 of the service provider 104 is able to communicate with merchant devices 128(1)-128(M) over the one or more networks 106.” in Column 8, Lines 29-32); a customer terminal used by a customer who joins the system for requesting the management server to order and deliver goods (See “When placing an order with a merchant, the buyer may use a buyer application on a buyer device, such as a mobile device or other computing device, to browse through the items available from various different merchants.” in Column 3, Lines 11-15); a vendor terminal used by a vendor who joins the system and supplies the goods (See “Each merchant device 128(1)-128(M) may be associated with a respective merchant 114(1)-114(M). Each merchant device 128(1)-128(M) may be a computing device, such as a desktop, laptop, tablet, smart phone, or the like, and may include a respective instance of a merchant application 130(1)-130(M) that executes on the respective merchant device 128(1)-128(M). For example, the merchant application 130 may be configured to communicate with the service computing device ; and at least one deliveryman terminal carried by at least one deliveryman who joins the system to contract for a delivery business that receives the goods at a supply place and delivers the goods to the customer (See “In addition, the couriers 120(1)-120(L) may be associated with respective courier devices 136(1)-136(L) that may execute respective instances of courier applications 138(1)-138(L). For example, couriers 120 may use courier devices 136, such as smart phones, tablet computers, wearable computing devices, laptops, or the like, and these courier devices 136 may have installed thereon the courier application 138. The courier application 138 may be configured to receive the order information 122 from the service computing device 102 to provide a particular courier 120 with information for picking up a particular order from a merchant's pickup location 124 and for delivering the order to a buyer delivery location 126.” in Column 9, Lines 38-50).
Rhodes also teaches wherein, the management server is configured to receive from the customer terminal a goods order delivery request specifying a delivery place (See “The service provider may also receive an order request along with item information and a delivery location.” in Abstract, “As used herein, an order may include a request submitted by a buyer (e.g., a customer) for the acquisition of food items and/or other goods (referred to herein as items) from a merchant. The order information may be received by the service and sent to the merchant.” in Column 6, Line 40-44, and “In this example, suppose that the service computing device 102 receives, from a first buyer device 132(1) associated with a first buyer 110(1) and , the management server is configured to notify the vendor terminal of information about the goods order delivery request (See “Based on the order information 108 (along with delivery fee) received from a particular buyer 110, the service computing device 102 may send order information 112 to a particular merchant 114 of a plurality of merchants 114(1)-114(M).” in Column 7, Lines 17-21, and “In the illustrated example, the service computing device 102 of the service provider 104 is able to communicate with merchant devices 128(1)-128(M) over the one or more networks 106. Each merchant device 128(1)-128(M) may be associated with a respective merchant 114(1)-114(M). Each merchant device 128(1)-128(M) may be a computing device, such as a desktop, laptop, tablet, smart phone, or the like, and may include a respective instance of a merchant application 130(1)-130(M) that executes on the respective merchant device 128(1)-128(M). For example, the merchant application 130 may be configured to communicate with the service computing device 102, such as for receiving the order information 112 and for sending the confirmation information 116.” in Column 8, Lines 29-42).
Rhodes also teaches the management server is configured to calculate a total cost of the delivery business of the selected deliveryman and the ordered goods (See “The service computing device may also determine the actual delivery cost in accordance with tolls and the travel time from each merchant pickup location in the service region to the desired delivery location of the buyer for the delivery time interval, such as based on current traffic conditions and other local conditions. The service computing device may then compute a final delivery fee based on both the revenue , then notify the customer terminal of the total cost (See “Accordingly, as indicated at 1014, the GUI 1000 may present the selections made by the first buyer, which may include a listing 1016 of the selected items and the price for each selected item. The listing 1016 may further include a tax and gratuity amount 1018 to be charged for the order, a delivery fee 1020 to be charged for the order, and an order total amount 1022 to be charged for the order.” in Column 28, Lines 7-14, and Fig. 10) and scheduled delivery time by the selected deliveryman (See “The order information 122 sent to the courier 120 may include the pickup location 124 for the order, the pickup time, and the delivery location 126 for the order. In some examples, the order information 122 may further include a contract time, i.e., a delivery time by which the service provider 104 has agreed to have the ordered item(s) 118 delivered to the buyer 110 at the delivery location 126.” in Column 8, Lines 14-20), and when receiving a consent notice from the customer terminal after notifying the customer terminal of the total cost and the scheduled delivery time, the management server notifies the vendor terminal of a decision to order goods and notifies the deliveryman terminal of the selected deliveryman of a decision to request delivery (See “If the buyer agrees with the delivery and/or service charges, the buyer may select a particular item to order from a particular merchant and the service may send information about this selection to the particular merchant. Further, the service may arrange for a courier to pick up the ordered item from the merchant and deliver the item to the buyer at the reduced delivery fee." in Column 3, Lines 21-28 and "Based on the order information 108 (along with delivery fee) received from a particular buyer 110, the service computing device 102 may send order information 112 to a particular merchant 114 of a plurality of merchants 114(1)-114(M)." in Column 7, Lines 17-21).
Rhodes does not explicitly teach; however, Thakur teaches a place where each deliveryman is mainly located is registered on the management server as a delivery starting place (See “In some embodiments, the drivers are enabled to create profiles, indicating their experience, location, ...” in Paragraph [0017] and “In some embodiments, the invention enables the driver to enter the driver profile and create a route inquiry, where the driver designates his geographic location, ...” in Paragraph [0022] wherein “[driver’s] geographic location” is considered to be the “registered place/starting place of delivery business”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goods delivery contract system of Rhodes to include registering a starting place of the delivery business, as taught by Thakur, in order to help the system in determining to send the offers to appropriate deliverymen of the specific region where they work for.
Rhodes also teaches the management server is configured to calculate delivery fees, each of which is calculated for each deliveryman based on reply information requesting delivery sent from the deliveryman terminal (See “In some examples, delivery fee for an order originating from a particular merchant location to potential delivery locations may be determined based on map information and current or predicted traffic conditions, as well as weather conditions, local events or street closures, local construction, tolls, geological features, and so forth.” in Column 4, Lines 49-54 and “Additionally, in some cases, the courier application 138 may provide the service computing device 102 with an indication of a current location of a particular courier 120. For instance, one or more location sensors associated with each courier device 136 of an active courier 120 may provide location information and, based on this, the courier application 138 may send location information to the service computing device 102, such as by providing an indication of a geographic location of each courier device of each active courier. Thus, a subset of courier devices 136 associated with active couriers may communicate with the service computing device 102, and may send location information obtained from one or more location sensors associated with each courier device 136, such as a GPS receiver (not shown in FIG. 1).” in Column 9, Line 54 - Column 10, Line 1 wherein the “location information” is considered to be the “reply information requesting delivery” since only couriers, who are interested in receiving delivery service offer, allow their courier devices 136 to respond with their location information to the service computing device 102 as described in Column 10, Lines 1-10 
Rhodes in view of Thakur does not explicitly teach notifying a plurality of deliveryman terminals all at once of the order request; however, Luhman teaches notify a plurality of deliveryman terminals all at once of information about the goods order delivery request (See “To volunteer, the associate can use an application on their personal mobile device (such as a smartphone or tablet)…” in Paragraph [0019] and “…a server (or other computing system configured as disclosed herein) can send offers to associates of the store 314…” in Paragraph [0055] wherein the “associates of the store 314” is considered to the “plurality of deliveryman terminals”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goods delivery contract system of Rhodes in view of Thakur to include notifying a plurality of deliveryman terminals all at once of information about the goods order delivery request, as taught by Luhman, in 
Rhodes also teaches the management server is configured to calculate a total moving distance based on a first distance from the delivery starting place to a goods supply place of the vendor, a second distance from the goods supply place to the delivery place, and … (See “For example, the service computing device may use map information, as discussed additionally below, to determine the distance from the courier location 120 to the first delivery location 126(1).” in Column 18, Lines 21-24 wherein the “courier location 120” is considered to be the “delivery starting place which is registered on the management server”, and the distance from the courier location to the first delivery location is considered to be the total distance of a first and second distance.). 
Rhodes in view of Thakur does not explicitly teach “a delivery end place” and “a third distance”; however, Luhman teaches the deliveryman terminal is configured to send the reply information including a delivery end place designated by the deliveryman to the management server in response to a notice from the management server (See “To volunteer, the associate can use an application on their personal mobile device (such as a smartphone or tablet), ... The associate enters identifying information, such as name, phone number, email address, employee number, etc. The associate can also enter information about where the associate typically travels after work, such as their home address or other location.” in Paragraph [0019] wherein the “[associate’s] home address” is considered to be the “delivery end place”), and a third distance from the delivery place to the delivery end place (See 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goods delivery contract system of Rhodes in view of Thakur to include the delivery end place and the third distance between the delivery place and the delivery end place, as taught by Luhman, in order to calculate more appropriate delivery fees by considering these factors.
Rhodes also teaches the management server is configured to calculate a required moving time based on the total moving distance (See “Based on this distance, the service computing device 102 may determine that the estimated time travel time for the courier 508 from the current courier location to the first delivery location is a time T1.” in Column 18, Lines 24-27) and a running speed of a transportation used by the deliveryman (See “The predicted courier travel times 1138 may be based in part on the courier historic information 1106, such as based on 
Although Rhodes teaches the management server is configured to calculate each of the delivery fees based on the moving time (See “In some examples, delivery fee for an order originating from a particular merchant location to potential delivery locations may be determined based on map information and current or predicted traffic conditions, as well as weather conditions, local events or street closures, local construction, tolls, geological features, and so forth.” in Column 4, Lines 49-54), Rhodes in view of Thakur does not explicitly teach calculating delivery fees based on a minimum hourly wage. However, Luhman teaches the management server is configured to calculate each of the delivery fees based on the moving time and a minimum hourly wage in an area where the delivery business takes place (See “… the associates can be paid based on their normal hourly wage.” in Paragraph [0018], “The incremental time or distance traveled by the associate for the delivery may be multiplied by the delivery fee to determine a wage for the delivery. For example, if the delivery fee paid to the associate for the delivery is $2 and the incremental time added to their travel time is 6 minutes, the effective wage for the delivery may be $2/0.1 hours=$20 per hour.” in Paragraph [0038], and “The delivery fee 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goods delivery contract system of Rhodes in view of Thakur to include calculating delivery fees based on a minimum hourly wage in an area where the delivery business takes place, as taught by Luhman, in order to guarantee that the associates (e.g., deliverymen) will make at least their normal wage for each delivery (See Paragraph [0018] of Luhman).
Rhodes in view of Thakur and Luhman does not explicitly teach; however, Lutnick teaches select the deliveryman with a lowest delivery fee by comparing the delivery fees that have been calculated (See “As indicated at block 1013, some embodiments may include selecting a delivery agent based on the plurality of bids. Such a selection may be performed at an end of a time period for bidding… Such a selection may be performed in response to receiving one or more bids. Such a selection may be performed by a system 101, a user, a merchant, and so on. Such a selection may be based on a cost associated with the bid. For example, a lowest cost bid may be selected.” in Paragraph [0197] and “In some embodiments, such selection may include selecting a lowest priced bid. For example such selecting may include determining that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goods delivery contract system of Rhodes in view of Thakur and Luhman to include selecting the deliveryman with a lowest delivery fee, as taught by Lutnick, in order to maximize revenue and make more profit by choosing the deliveryman with a lowest delivery fee. 
Regarding Claim 2, Rhodes in view of Thakur, Luhman, and Lutnick teaches all the limitations of Claim 1 as described above. Rhodes also teaches wherein the management server is configured to detect a position of the deliveryman terminal (See “Additionally, in some cases, the courier application 138 may provide the service computing device 102 with an indication of a current location of a particular courier 120. For instance, one or more location sensors associated with each courier device 136 of an active courier 120 may provide location information and, based on this, the courier application 138 may send location information to the service computing device 102, such as by providing an indication of a geographic location of each courier device of each active courier. Thus, a subset of courier devices 136 associated with active couriers may communicate with the service computing device 102, and may send location information obtained from one or more location sensors associated with each courier device 136, such as a GPS receiver (not shown in FIG. 1).” in Column 9, Lines 54-67), the management server is configured to judge whether or not the position of the deliveryman terminal is farther than a specified distance from the delivery starting place (See “The service computing device may determine that a location 120 , and to exclude the deliveryman terminal from a calculation target for requesting delivery if it is determined that the position is farther than the specified distance from the delivery starting place (See “The service computing device may determine that a location 120 of the courier 508 is within a threshold delivery travel time of the first delivery location 126(1). For example, the service computing device may use map information, as discussed additionally below, to .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Thakur, Luhman, Lutnick, and Berk et al. (US PG Pub. No. 2019/0266557 A1; hereinafter "Berk").
Regarding Claim 3, Rhodes in view of Thakur, Luhman, and Lutnick teaches all the limitations of Claim 1 as described above. Rhodes also teaches wherein the management server is configured to detect a position of the deliveryman terminal (See “Additionally, in some cases, the courier application 138 may provide the service computing device 102 with an indication of a current location of a particular courier 120. For instance, one or more location sensors associated with each courier device 136 of an active courier 120 may provide location information and, based on this, the courier application 138 may send location information to the service computing device 102, such as by providing an indication of a geographic location of each courier device of each active courier. Thus, a subset of courier devices 136 associated with active couriers may communicate with the service computing device 102, and may send location information obtained from one or more location sensors associated with each 
Although Rhodes teaches detecting a position of the deliveryman terminal as described above, Rhodes in view of Thakur does not explicitly teach detecting whether or not the position of the deliveryman terminal is moving towards the delivery end place. However, Luhman teaches the management server is configured to detect whether or not the position of the deliveryman terminal is moving towards the delivery end place after delivery by the deliveryman (See “The system communicates with the mobile device to provide the delivery route to the associate and tracks the associate's progress in delivering the packages. A mapping API may be used to accomplish this. The route for the first delivery is determined and presented to the associate via the app. The location received from the mobile device may be matched with the delivery location from the delivery database to ensure the package is delivered to the proper destination.” in Paragraph [0043], “FIG. 2B illustrates the route an associate may take to get home 204 from the store 202 when dropping off packages at customer's homes 206, 208, 210. Systems configured as described herein (such as servers/backend processing or mobile devices) can provide routing information to the associate on how to arrive at the next destination.” in Paragraph [0053]. It can be seen that the system is capable of detecting whether or not the position of the deliveryman terminal is moving towards the delivery end place (e.g., home 204) after delivery.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goods delivery contract system of Rhodes in view of Thakur to include detect whether or not the position of the Luhman, in order to make sure that the deliveryman has completed the delivery and is moving towards the delivery end place. 
Rhodes in view of Thakur, Luhman, and Lutnick does not explicitly teach; however, Berk teaches detect whether or not a position of the deliveryman terminal is within a predetermined distance from a goods supply place of a newly delivery business (See “When order pairing 222 occurs may depend on various factors, including the distance of the courier from the merchant…” in Paragraph [0055], and “In some embodiments, the delivery routing system may pair subsequent orders to a courier based on the predicted ETAs for various events… In some embodiments, the pairing of a subsequent order may also depend on …, as well as distance and travel time parameters of the courier to the merchant corresponding to the subsequent order.” in Paragraph [0115] wherein the “distance” is considered to be the “predetermined distance”) and, if the position of the deliveryman terminal is within the predetermined distance, the management server preferentially notifies the deliveryman terminal of the new delivery business by using a push notice (See “The system may then pair the order to a courier, thereby triggering order pairing 222 ... The system may transmit a notification to a courier device corresponding to the courier.” in Paragraph [0054] and “In some embodiments, the delivery routing system may pair subsequent orders to a courier based on the predicted ETAs for various events ... In some embodiments, the pairing of a subsequent order may also depend on …, as well as distance and travel time parameters of the courier to the merchant corresponding to the subsequent order.” in Paragraph [0115]).
Rhodes in view of Thakur, Luhman, and Lutnick to include detecting whether or not a position of the deliveryman terminal is within a predetermined distance from a goods supply place of a newly delivery business and notifying the deliveryman terminal of the new delivery business by using a push notice, as taught by Berk, in order to make the system more effective and efficient. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/21/2022